PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Gallegos, Joseph, Dominic
Application No. 15/904,425
Filed: 26 Feb 2018
For: Liquid containment and focus for subterranean capillary irrigation

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR WITHDRAWAL OF ABANDONMENT BASED ON EVIDENCE THAT A REPLY WAS TIMELY FILED UNDER 37 C.F.R. 1.181 AND MPEP § 711.03(c)(1)(B)” filed October 23, 2020.

The petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision.  Note 37 CFR 1.181(f).  The request for reconsideration should include a cover letter and be entitled as a “Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment”. 

The application was held abandoned for failure to file a timely response to the non-Final Office Action mailed July 10, 2019, which set a three (3) month shortened period for reply.  Accordingly, a Notice of Abandonment was mailed January 23, 2020.

Petitioner asserts that a two month extension of time was filed October 9, 2019, which is of record, and that a proper response was filed by facsimile transmission on December 9, 2019

In support thereof, applicant submits a copy of the response, the transmittal used for submitting the response which includes a certificate of transmission signed and dated December 8, 2019, and a copy of the USPTO Auto-Reply showing that thirty-seven (37) pages were received at the USPTO on December 9, 2019.

However, MPEP 711.03(c) provides:

	Treatment of Untimely Petition To Withdraw Holding of Abandonment
37 CFR 1.181(f) provides that, inter alia, except as otherwise provided, any petition not filed within 2 months from the action complained of may be dismissed as untimely. Therefore, any petition (under 37 CFR 1.181) to withdraw the holding of abandonment not filed within 2 months of the mail date of a notice of abandonment (the action complained of) may be dismissed as untimely. 37 CFR 1.181(f).

In this instance, as the petition to withdraw the holding of abandonment was not filed within two months of the January 23, 2020 mailing of the Notice of Abandonment, petitioner will need to provide evidence to rebut the presumption that the applicant intentionally delayed the filing of a petition to withdraw the holding of abandonment. It should be noted that a finding of intentional delay would also preclude relief under 37 CFR 1.137(a)1.

The petition is dismissed because petitioners have not provided persuasive evidence that the reply was timely transmitted by facsimile to the USPTO. Specifically, there is an inconsistency between the Certificate of Transmission and the Facsimile Cover Sheet. 

37 CFR § 1.8 states, in pertinent part:

(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a et period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.

	(1) Correspondence will be considered as being timely filed if:
(i)    The correspondence is mailed or transmitted prior to expiration of the set period of time by being:	
(A)    Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;	
(B)    Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6 (d); or	
(C)    Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4); and	
(ii)    The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

(b) In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned... the correspondence will be considered timely if the party who forwarded such correspondence:
	
(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence;
	
(2)    Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and
	
(3)    Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit's report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement.

Before the petition under 37 CFR § 1.181 can be granted, a renewed petition and a showing that the period between the Notice of Abandonment and the filing of the instant petition was unintentional is required. Additionally, petitioner will need to show that the reply filed in response to the non-Final Office Action was transmitted in accordance with 37 § CFR 1.8. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).